        Case 9:19-cv-00106-DLC Document 84 Filed 03/16/20 Page 1 of 4



PRERAK SHAH
Acting Deputy Assistant Attorney General
Environment and Natural Resources Division

ERIKA NORMAN, CA Bar # 268425
HAYLEY A. CARPENTER, CA Bar # 312611
Trial Attorneys
Natural Resources Section
4 Constitution Square
150 M Street, NE, Suite 2.900
Washington, D.C. 20002
Phone: (202) 305-0475 (Norman)
Fax: (202) 305-0506
Erika.Norman@usdoj.gov

Attorneys for Federal Defendants

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

HELENA HUNTERS AND ANGLERS               )
ASSOCIATION, et al.,                     )   Lead Case No. 9:19-CV-00047-DLC
                                         )
      Plaintiffs, and                    )   MOTION BY DEFENDANTS
                                         )   FOR LEAVE TO APPEAR
ALLIANCE FOR THE WILD                   )    TELEPHONICALLY AT MARCH
ROCKIES, et al.,                         )   18, 2020 HEARING
                                         )
      Consolidated Plaintiffs,          )
                                         )
            v.                           )
                                         )
LEANNE MARTEN, et al.,                   )
                                         )
      Defendants, and                    )
                                         )
STATE OF MONTANA and                    )
MONTANA BICYCLE GUILD, INC.             )
                                        )
     Defendant-Intervenors.             )
        Case 9:19-cv-00106-DLC Document 84 Filed 03/16/20 Page 2 of 4



      Defendants move the Court for leave to appear telephonically at the oral

argument scheduled for March 18, 2020 on the parties’ cross-motions for summary

judgment. Counsel for Defendants are currently scheduled to travel by airplane

from Washington, D.C. to Missoula, Montana on March 17, 2020. On March 14,

2020, the Executive Office of the President Office of Management and Budget

(“OMB”) issued a memorandum to the heads of all executive departments and

agencies, recommending that federal employees do not travel unless “mission

critical.” OMB further stated that travel by any Federal employee to or within

areas where there is community spread of COVID-19 should only be undertaken

when there is “an urgent need, such as to protect life and property.” A copy of that

memorandum is attached to this Motion.

        Accordingly, Defendants respectfully move the Court to allow them to

appear telephonically at Wednesday’s hearing, pursuant to Local Rule 7.1(e).

Defendants have contacted counsel for the other parties and they do not oppose

this request. Finally, Defendants have prepared a small number of demonstratives,

which defense counsel had intended to refer to during oral argument. Defendants

request that they be allowed to provide electronic copies of those demonstratives in

PDF format to the Court and to the other parties in advance of the hearing, so that

counsel may still refer to them during their presentation.

                                          1
          Case 9:19-cv-00106-DLC Document 84 Filed 03/16/20 Page 3 of 4



Respectfully submitted this 16th day of March, 2020.



                                              PRERAK SHAW
                                              Acting Deputy Assistant Attorney
                                              General
                                              Environment & Natural Resources
                                              Division
                                              U.S. Department of Justice

                                              /s/ Erika Norman
                                              ERIKA NORMAN
                                              HAYLEY CARPENTER
                                              Trial Attorneys
                                              Natural Resources Section
                                              150 M Street, NE
                                              Washington, D.C. 20002
                                              Phone: (202) 305-0475 (Norman)
                                                      (202) 305-0242 (Carpenter)
                                              Fax: (202) 305-0506
                                              erika.norman@usdoj.gov
                                              haley.carpenter@usdoj.gov

                                              Counsel for Federal Defendants




                                          2
Case 9:19-cv-00106-DLC Document 84 Filed 03/16/20 Page 4 of 4




                              3
